In the Fourth Court Of Appeals                        AT SAN ANT0fi!9.*V»' xT'
                                Fourth Court Of Appeals District                      2015 JUL 10 PMl2«*09
                                San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                                    Re: Court Of Appeals Number: 04-14-00785-CV


                                                            Trial Court Case 2011 -CI-15957


TO THE JUSTICES OF THE COURT:


STATEMENT FROM MARYANN CASTRO APPELLANT


I HAVE SUBMITTED MOTION TO REOPEN AGREEMENT FOR FINAL DIVORCE, REASON FACTS


FRAUD OVERVALED MARTIAL HOME USING A REALTORS OPINION, HIDING MARTIAL ASSETS,
BANKRUPTCY.


APPELLANT MARYANN CASTRO CANNOT PAY FOR THE DEBTS INCURRED WITHIN THE MARRIAGE OF

MANUEL AND MARYANN CASTRO THE AGREEMENT IS A FRAUD HAS MISREPRESENTAION OF HOME

VALUE AND BANKRUPTCY, AND HIDING MARTIAL ASSETS.


APPELLANT MARYANN CASTRO HAS REPEATEDLY ASKED APPELLEE MANUEL CASTRO FOR HELP HE

IGNORES AND YET FILES TO EXTEND BRIEF TIME WHEN HE HAS CAUSED ALL THIS STRESS DUE TO HIS

DISHONESTY IN THE AGREEMENT FOR FINAL DIVORCE ALONG WITH THE MISTRESS AIDING

INCONSPIRING TO COLLECT EQUITY ON A HOME THAT HAS NONE USED A REALTORS OPINION SHE
HAD SET UP BY HER REALTOR FRIEND TO AIDE IN APPELLEE MANUEL CASTRO TO HARM APPELLANT

MARYANN CASTRO BY OVERVALUING A HOME APPELLEE MANUEL CASTRO WAS NOT PAYING FOR
AND HAD IN ACTIVE BANKRUPTCY AND HID THIS FROM THE COURT ON OCT 30,2013.


THE HOME MORTGAGE, TAXES ARE A SERIOUS DEBT AND NEED ATTENTION AND APPELLANT

MARYANN CASTRO CANNOT PAY THESE ITEMS BY HERSELF.


APPELLEE MANUEL CASTRO CAUSED THESE PROBLEMS BY BEING DISHONEST APPELLEE MANUEL
CASTRO IS PROLONGING THIS CASE TO EITHER CAUSE FORECLOSURE EITHER HOME OR TAX HE HAS
HARMED APPELLANT MARYANN CASTRO IN THIS AGREEMENT.


APPELLEE MANUEL CASTRO HAS REFUSED TO BE HONEST AND SETTLE AN AGREEMENT FOR FINAL
DIVORCE APPELLEE BRIEF WAS KNOWN THAT IS WAS DUE AND THE DELAY IS FINANCIALLY CAUSING
STRESS UPON APPELLANT MARYANN CASTRO WHO IS DISABLED AND CANNOT PAY THE DEBTS
INCURRED WITHIN THE MARRIAGE MANUEL AND MARYANN CASTRO AND SHE NEVER SAID SHE

WOULD PAY APPELLEE MANUEL CASTRO DEBT SHE WAS LED TO BELIEVE HE HAD BEEN PAYING THE

HOME MORTGAGE AND THAT WAS A LIE


APPELLANT MARYANN CASTRO NEEDS THE SUPPORT OF ALIMONY FROM APPELLEE MANUEL CASTRO

SHE DID REQUEST THIS FINANCIAL MATTER THAT IS NEEDED APPELLEE MANUEL CASTRO IS GAINFULLY
EMPLOYEED AND CAN PAY THE DEBTS TOO THAT HE CAUSED BY BEING DISHONEST HE HAS BEEN

PAYING FOR HIS MISTRESS WITIN THE MARRIAGE OF MANUEL AND MARYANN CASTRO INSTEAD OF

PAYING THE HOME MORTGAGE AND NOT HIS DEBTS INCURRED WITHIN THE MARRIAGE OF MANUEL

AND MARYANN CASTRO.


APPELLANT MARYANN CASTRO HAS SUBMITTED DEBTS THERE ARE TAXES, MORTGAGE, INSURANCE
STUDENT LOANS THESE DEBTS WERE WITHIN THE MARRIAGE OF MANUEL AND MARYANN CASTRO
AND ALIMONY IS NEEDED FROM APPELLEE MANUEL CASTRO APPELLANT MARYANN CASTRO WAS
THE SPOUSE OF 29 YEARS AND IS DISABLED AND UNABLE TO PROVIDE FOR HERSELF.


MORTGAGE DEBTJAX DEBT,INSURANCE,APPELLANT MARYANN CASTRO WAS LED TO BELIEVE
APPELLEE MANUEL CASTRO HAD BEEN PAYING THESE ITEMS BUT THAT WAS A LIE AND
MISREPRESENTAION ON OCT 30,2013.


APPELLANT MARYANN CASTRO IS SCHEDULED FOR SURGERY AND IS INJURED AND IS DISABLED AND
THIS WAS IGNORED ON OCT 30, 2013.


IF THIS CASE GETS DRAGGED ANY FURTHER APPELLANT MARYANN CASTRO WILL BE HOMELESS DUE
TO APPELLEE MANUEL CASTRO MISREPRSENTAION THAT THE HOME MORTGAGE WAS GETTING PAID
HE WAS IN BANKRUPTCY AND EXPECTED TO CASH IN ON 40,000 ON A MORTGAGE HE OWED AND
WAS NOT PAYING.


HOW IS APPELLANT MARYANN CASTRO WHO IS DISABLED PERSON TO PAY APPELLEE MANUEL
CASTRO EQUITY WHEN THERE IS NONE.SELLING THE HOME WOULD STILL NOT WORK DEBT IS HIGHER
THAN VALUE, FORECLOSURE WOULD RUIN CREDIT.


APPELLANT MARYANN CASTRO HAS REPEATEDLY ASKED FOR ALIMONY, SHE IS DISABLED AND
CANNOT PAY THE DEBTS APPELLEE MANUEL CASTRO CAUSED HE IS A WELDER AND MAKES MORE
THAN APPELLANT MARYANN CASTRO.THE HOME MORTGAGE IS IN MITIGATION MODIFICATION AND
IS STILL IN JEPORADY DUE TO NON PAYMENT OF MORTGAGE.


APPELLEE MANUEL CASTRO IS FULLY AWARE OF THE DEBTS, AND IS NOT RESPONDING.


APPELLANT MARYANN CASTRO PRAYS FOR JUSTICE AND THE MOTION IS NEEDED ALIMONY AND
REOPEN THE AGREEMENT FOR FINAL DIVORCE.


WITH RESPECT


APPELLANT MARYANN CASTRO-PRO-SE


                                                     //
1501OLIVE


JOURDANTON TEXAS 78026


PACATTITUDE2014(S)GMAIL.COM


830-496-0133 DATE 7/9/2015

A) WORKMANS CLAIM Appellant Maryann Castro not employed she has a disability


B) Mortgage statement BSI Past due and being disputed the dollar amount.


C) tax statement delinquent Appellant Maryann Castro paid 100. Has balance of 620.26


d)tax statement mobile home Appellant Maryann Castro paid 200. Has a balance 534.71

e) Notice of eviction paid by Maryann Castro to recover 95 Fleetwood Mobile home 116.00 and
agreement signed by the Hernandez party


Appellant Maryann Castro prays for Justice she cannot pay for debts that were the responsibility of
both Appellee Manuel Castro and Appellant Maryann Castro she is disabled and unemployed Appellee
Manuel Castro is a welder and has not paid for any debt that occurred within the marriage Appellee
Manuel Castro committed fraud Oct 30,2013.


This motion is needed and the time request Appellee Manuel Castro asked for has harmed Appellant
Maryann Castro financially and Appellee Manuel Castro who did not pay the mortgage and conspired
to pocket 40,000 overvaluing the home 1501 Olive he did this to harm Appellant Maryann Castro so
he would not have to pay for any debts in the Marriage of Manuel and Maryann Castro and this was
done to harm Appellant Maryann Castro.


This motion is needed and time is going to cause ruins financially Appellee Manuel Castro knows this
and is ignoring the debts he has been sent copy 7/9/15




 In the Fourth Court Of Appeals
          Texas Department of Insurance                                                                           06/26/2015
          Division of Workers' Compensation
          *7551 Metro Center Dr., Ste 100
          Austin, TX 78744-1645

                                                                                      Si prefiere hablar con una persona de habla


                  o//s~                                                               hispana acerca de esta carta o acerca de su
                                                                                      reclame sirvase a llamar al telefono
                                                                                       1-800-252-7031.

                                                                                                                                                  s


                                                                                            Injured Worker:           MARY ANN CASTRO
                MARY ANN CASTRO
                                                                                            Claim No.:                15280379-SA
                1501 Olive St
                                                                                            Employer:                 Texcom Inc
                Jourdanton. TX 78026-2220
                                                                                            Date of Injur             04/10/2015
                                                                                            Carrier Name:
                                                                                            Carrier No.:

RE: NOTICE OF INJURY


The .Texas Department of Insurance (TDI), Division of Workers' Compensation (Division) has received notice of your
on-the-job injury. TDI is the state agency that regulates the workers' compensation system in Texas. Income and medical
benefits are paid by your employer's workers compensation insurance carrier.


By law, you may be asked by the Division or insurance carrier to complete certain forms or provide additional information
about your claim.


This packet has important information to assist you with your claim, including:


      • Employee Rights and Responsibilities Under the Texas Workers' Compensation System,
      • Return to Work Information for Injured Employees, and
      • Injured Employee Checklist.


If you were employed by more than one employer on the date of your injury, and your injury causes you to lose wages
from your other employment, you may provide current wage statements from all employers to the adjuster handling your
claim. The insurance carrier may be required to use your total income from all employment to calculate the amount of
income benefits you are entitled to receive.


For    more      information    about       the   workers'   compensation       system       in   Texas,      visit   the   TDI    website   at
www.tdi.texas.QOv/wc/indexwc.html.


If you have any questions about your workers' compensation claim please contact your employer or your adjuster.
Contact the Division at the telephone number listed above, if you have questions about the information included in this
packet.      Please be prepared to provide the claim number listed above or your social security number and date of injury.
You should contact the Division to report any changeJQvour address and telephone number.



Sincerely,



Texas Department of Insurance,
Division of Workers' Compensation




CS-41 (Rev. 03/2012)                                   1-800-252-7031   www.tdi.texas.gov
                                                                                                                                                             Mortgage Statement
    314 S. Franklin Street
    P.O. Box 517
    Titusville, PA 16354

    Customer Service: 1-800-327-7861
                                                                                                                             Properly Address: 1501 OLIVE STREET, JOURDANTON, TX 78026
    v/ww.bsifinancial.coin
                                                                                                                                                        STATEMENT DATE                  03/17/15


                                                                                                                       Account Number                                              0000044675
                                                                                                                       Payment Due Date                                               04/01/15

                  MANUEL G CASTRO JR
                                                                                      762
                                                                                                                       Amount Due                                          $89,621.06
                  MARY ANN CASTRO                                                                                      If payment is received after 04/16/15, 573.10 late fee will be charged.
                  1501 OLIVE STREET
                  JOURDANTON,TX 78026
                                                                                                                         Explanation of Amount Due
                                                                                                                        PRINCIPAL:                                                        $362.38
                                                                                                                        INTEREST:                                                     $1,139.68
                                                                                                                        ESCROW (FOR TAXES AND INSURANCE)                                   S65.51
  Account Information
                                                                                                                             REGULAR MONTHLY PAYMENT                                  $1, S27 .67
 OUTSTANDING PRINCIPAL:                                                  $220,044.72                                    TOTAL FEES AND CHARGES:                                      $10, 205 .30
 INTEREST RATE (UNTIL MATURITY)                                                      6.33C                              OVERDUE PAYMENTS:                                            S77, 737 .59
 ESCROW BALANCE:                                                             $1,118.23-                                      TOTAL AMOUNT DUE:                                       $89,621.05




 Transaction Activity (02/17/15 to 03/17/15)

    Date          Description                                                                                                              Charges                   Payments
  02/17/15         Late Fee        (charged because           full payment not          received by 02/16/1S)                                $78.10
  03/17/15         Late Fee        (charged because           full payment not          received by 03/16/15)                                $78.10
  03/12/13         FC COSTS                                                                                                                 $923.00
  03/12/15         CURATIVE TITLE                                                                                                            $31.44
  03/12/15         FC TITLE                                                                                                                 $225.00
  03/12/15         FC COSTS                                                                                                                 $382.50




 Past Payments Breakdown                                                                "Delinquency Notice**
                           Paid Last Month               Paid Year To Date              You are lato on your mortgago payments. Failure to bring your loan current may result in fees and
Principal                               $0.00                           $0.00           foreclosure - the loss of your home. As of 03/17/15 you are 1202 days delinquent on your mortgage loan
                                                                                        Ascent Account History
Interest                                $0.00                           $0.00
                                                                                        Payment Due 10/01/14: Unpaid balance of      $2,526.14
Escrow (Taxes &                                                                         Payment Due 11/01/14: Unpaid balance of      S2.526.14
Insurance)                              $0.00                            $0.00          Payment Due 12/01/14: Unpaid balance of      $2,526.14
Late Charges                            $0.00                                           Payment Due 01/01/15: Unpaid balance of      $2,526.14
                                                                        $0.00
                                                                                        Payment Due 02/01/15: Unpaid balance of      $2,526.14
Fees                                    $0.00                           $0.00           Payment Due 03/01/15: Unpaid balance of      $1,705.77
Partial Payments                                                                        Current Payment Due 04/01/15: $1,627.67
(Unapplied)*                            $0.00                            $0.00          Total: $89,621.06 duo. You must pay this amount to bring your loan current.
Total                                   $0.00                           so.oo**         If You Are Experiencing Financial Difficulty: See back for information about
'Partial Payments: Any partial payments thai you make are not applied to your           mortgage counseling or assistance.
 mortgage, but are held in a separate suspense account If you pay the balance of a
 partial payment, the funds will then be applied to your mortgage.
*' These amounts may not reflect payments mado to a prior servtcer if your loan
 servicing was transferred this year.




                                                                                             Important Messages




                                                                             Keep upper portion for your records
Delinquent Notice                                                                   : ■•~-::-:- - ...:"V:        ProperipSubjerttd^x            sb2§^ -   gpi?
                                                                                Property ID:                17471             Type:      Real
                     ATASCOSA COUNTY TAX OFFICE
                                                                                Geographic ID:              01239-00-000-001104
                     1001 OAK STREET
                     JOURDANTON. TX 78026                                       Legal Acres:                9.4500

                                                                                Legal Description:          ABS A01239 J POITEVENT SV-1,9.45 ACRES



                                                                                Situs:                      1501 OLIVE ST


                                                                                OBA:

                                                                                Adj. Codes:                 VC

                                                                                The amount due is based on the date payment is made. See
                                                                                Payment Schedule below for amount due.
                     CASTRO MANUEL & MARYANN
                     PO BOX 495
                     PLEASANTON, TX 78064                                       Write in Amount Paid:




                                                 Please Separate and Return Top Portion




Property ID:          17471
                                                                                         Owner: (87397) CASTRO MANUEL & MARYANN
Geographic ID:        01239-00-000-001104                                                       PO BOX 495
Legal Acres:          9.4500                                                                    PLEASANTON, TX 78064

Legal Description:    ABS A01239 J POITEVENT SV-1,9.45 ACRES
                                                                              Pet Ownership: 100.0000000000



Year     Stmnt ID     Taxing Unit                 Taxable Value   Tax Rate        Base Tax             March 2015           April 2015              May 2015
2013     53638        FttftM TO MARKET ROAb            238,300 0.076000             S87.22                       5126.39          $127.39                 $128.40
2013     53838        EVERGREEN WATER DIST             216,300    0.006000           S6.24                         $9.04            $9.12                   $9.19
2013     53838        ATASCOSA COUNTY                  241,300    0.340600         $395.84                       $573.57          $578.13                 S582.67


                                                                     Total:        $489.30                       $709.00          $714.64                 $720.26
Title Search                                                                                                                               Page 1 of 2


                                                                Tax Lien History                                                           Back to Pfev-o^

                                                                Total active tax liens 2

                                                                      HOME INFO

                        LABEL                                                                                                      ELECTION
             HOME NBR   NUMBER          SERIAL NUMBER        HOME OWNER         pWNER ADDRESS           CITY      STATE     ZIP      TYPE

            HM0OS58736 TEX0561908       TXFLSB4A11032SC12 MANUEL CASTRO 6026 HAZEL                      SAN         TX     78242    PPNW
                        TEX0S61909      TXFLSB4B11032SC12 MARY ANN      VALLEY                        ANTONIO
                                                             CASTRO




                                                         ATTACHED ACTIVE TAX UENS
                                 TAX    RECORDED                RELEASED RELEASED          TAX UNIT NBR
                                 YEAR     DATE                     DATE            BY      TAX UNIT NAME
                                                                                                                                                    CASTRO
                                                                                                                                                    MANUEL &
                                                                                                                                                    MARY ANN
                                                                                           CTC-000-10
                                                                                                                                                       MICHAEL
                                                                                           ATASCOSA
            TXFLS84A11032SC12                                                                                                                       & MISTY
                                                                                           COUNTY TAX
                                                                                                                                                    HERNANDEZ
                                                                                           OFFICE
                                                                                                                                                    78
                                                                                                                                                    SOMERSET
                                                                                                                                                    TX 78069
                                                                                                                                                    CASTRO
                                                                                                                                                    MANUEL &
                                                                                                                                                    MARY ANN
                                                                                           CTC-000-10
                                                                                                                                                    % MICHAEL
                                                                                           ATASCOSA
            TXFLS84A11032SC12                                                                                                                       & MISTY
                                                                                           COUNTY TAX
                                                                                                                                                    HERNANDEZ
                                                                                           OFFICE
                                                                                                                                                    78
                                                                                                                                                    SOMERSET
                                                                                                                                                    TX 78069




                                                       UNATTACHED ACTIVE TAX LIENS
      Unattached liens are liens filed with the department that have not been attached to a specific home either by serial number or label.
                                 TAX    RECORDED    RECORDED     RELEASED RELEASED          TAX UNIT NBR
                                 YEAR     OATE          BY            DATE          BY     TAX UNIT NAME

                                                    No unattached active tax liens found




                                                        ATTACHED RELEASED TAX LIENS
                                 TAX    RECORDED    RECORDED     RELEASED RELEASED          TAX UNIT NBR
                                 YEAR     DATE          BY            DATE          BY     TAX UNIT NAME
                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COUNTY
                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COU
                                                                                           oozxroo-oo
                                                                                           tffASCOSA           m541140400013000000430


                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COUNTY
                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COUNTY
                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COUNTY
                                                                                           007-000-00
                                                                                           ATASCOSA
                                                                                           COUNTY
                                                                                               201-06
                                                                                           EVERSREEN
                                                                                           UNDERGROUND
                                                                                           WATER
                                                                                           CONSERVATION
                                                                                           DISTRICT
                                                                                           007-902-02
                                                                                           JOURDANTON
                                                                                           INDEPENDENT
                                                                                           SCHOOL
                                                                                           DISTRICT




                                                      UNATTACHED RELEASED TAX LIENS
      Unattached liens are liens filed with the department that have not been attached to a specific home either by serial number or label.
   LABEL          SERIAL         TAX    RECORDED    RECORDED     RELEASED RELEASED          TAX UNIT NBR                                   AMOUNT
                                                                                                                         ACCOUNT                         PAYER
   NUMBER        NUMBER          YEAR     DATE          BY            OATE          BY     TAX UNIT NAME                                      1$)

                                                   No unattached released tax liens found




https://public.tdhca.state.tx.us/prod/sol_vw_taxlien_history?p_tt_id=92&p_...                                                                  6/12/2015
                              Omcial Receipt(Original) Printed on7/6/2015 at 10:48:19AM


JUSTICE OF THE PEACE, PRECINCT 2


1567 FM 3175
LYTLE, TX 78052
(830) 772-5828

                                                                                                                               '■ •   ■ ..
                      15-07-00304-FD                       Ret By:                      Imelda                                               1 ... !."['.■

                      18651                                Payment:                   ::■ Cash Payment   .
                                                                         : I. . ■■■

                                                                                                                        " '■   I"-'- "^;;^


               MARY ANN CASTRO

               1501 OLIVE

               JOURDANTON TX 78026



 Paid By :           MARY ANN CASTRO

 Offense :

I Cost Code                      Original Amount         Amount Owed                   Amount Paid           Balance Owed Type
 IND-CIVIL                                   6.00                 6.00                            6.00                   0.00 MF
 EFF                                         10.00               10.00                           10.00                   0.00 MF
 CIVIL-CST                                  25.00                25.00                           25.00                   0.00 MF
 CVCONSFEE                                  75.00                75.00                           75.00                   0.00 MF

1 Totals:                                       116.00                           116.00                          0.00                                        |

    Original Amount Owed :                    116.00          Payment Remarks:

                Amount Paid :                 116.00

             Amount Applied :                 116.00

                  Total Paid:                 116.00

              Credit Balance:

                 Total Owed :                   0.00

             Amount Unapplied                   0.00




                                                           Received By



USER NAME: Imelda                                                                                        PAGE:
Purchase Statement



8 years or 96 months SI000 Down Payment
Principle S4S:000    S47?000 Balance



Taxes $485.00 Escrow account to be set tip S50.00 per month                                 [
Total Monthly Payment S500.00                                                                I

Taxes may change according to yearly cost. This may cause an increase or decrease in ihe total
  monthly payment for escrow account.                                                            ;

Liability insurance for injuries to persons entering onto the property is not provided.

 On or before the 6"1 day of March of each year during the time this agreement is in effect, a statement
 will be provided to the buyers showing the balance d\ie.

 The undersigned acknowledges receipt of a true copy of this statement.




—?"■>. ■ '/-^.-   .■''.■' '•■ -■— -
                                      u

 buver                                       Date